Kenford O. Carter, Deputy Prosecuting Attorney Fourteenth Judicial District P.O. Box 1196 Yellville, Arkansas 72687
Dear Mr. Carter:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of a proposed interlocal agreement between Taney County, Missouri, and Marion County, Arkansas. You have submitted a copy of the agreement, under the terms of which the parties agree generally that Taney County, Missouri will provide emergency 911 service to Marion County, in exchange for Marion County's payment of all 911 fees collected in the areas of Marion County that are to be served by the 911 service.
It is my opinion that my approval is not required by the Interlocal Cooperation Act in order for this agreement to be valid.
The Interlocal Cooperation Act contemplates the joint exercise of governmental powers, privileges, or authority through cooperative action in order to make the most efficient use of those powers. See Op. Att'y Gen. No. 96-309. Attorney General approval of agreements for such joint exercise of governmental power is required. See A.C.A. § 25-20-105.
Attorney General approval is not necessary, however, for contractual agreements between public agencies for services. (Agreements of this nature are authorized by A.C.A. § 25-20-108(a).) See Op. Att'y Gen. No.96-309. The agreements that you have presented appear to be contractual agreements between public agencies for services.
For this reason, I conclude that my approval of these agreements is not a necessary condition for their validity.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh